DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, please delete “trough” and insert therefor --through-- in the last line.
Claim 4. (Currently amended) The compact magnetic power unit according to claim 1, wherein the partial magnetic cores are assembled together through a mechanical joint attachment using auxiliary elements or through an adhesive.

Allowable Subject Matter
Claims 1, and 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a compact magnetic power unit for a power electronics system comprising a magnetic core, the magnetic core is a composed core including one central partial magnetic core, devoid of protruding spacers, interposed between two-side partial magnetic cores, each side partial magnetic core including four of the protruding spacers, the central and side partial magnetic cores being assembled in a layered configuration, the magnetic core includes a through hole that extends across all the different the central and the two-side partial magnetic cores, the through hole being associated to a device for heat dissipation, which includes a thermally conductive and non-electrically conductive heat pipe arranged in the trough hole and thermally connected with a heat dissipation plate.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837